313 F.2d 868
O'Neal Henry PEARSON, Appellant,v.UNITED STATES of America, Appellee.
No. 7150.
United States Court of Appeals Tenth Circuit.
Jan. 30, 1963.

Blaine A. Rutenbeck, Denver, Colo., for appellant.
Jack R. Parr, Asst. U.S. Atty., (B. Andrew Potter, U.S. Atty., was with him on the brief), for appellee.
Before BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
The trial court denied appellant's petition to secure at government expense certain records and transcripts of his trial proceedings.  The time for appeal has passed and no application for post conviction relief is pending.  The denial conforms with the decision in Prince v. United States. 10 Cir., 312 F.2d 252, decided December 11, 1962.  Affirmed.